Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claim(s) 1-3 were previously pending and were rejected in the previous office action. Claim(s) 1-3 were amended. Claim 4 was newly added. Claim(s) 1-4 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments filed on December, 10, 2020, have been fully considered but they are not persuasive with respect to Dependent Claim 2. 
Applicant argues, on page 5, that applicant has resolved the indefinite issues with the newly amended limitations. Examiner, respectfully, disagrees. As an initial matter, there is still an issue with the usage of “a fee,” and “the fee,” which, seems to use incorrect antecedent basis, which, is making the claim limitation unclear. Applicant has recited “storing the membership fee of the plurality of gyms selected, wherein computing a fee for a time-period to be paid by the user comprises computing the fee....” Applicant has provided various ‘fees,’ within their specification such as a monthly fee, membership fee, use fee, and access fee. It seems that applicant is trying to determine how to calculate the monthly membership fee for the user. For example, applicant has mentioned ‘monthly fee,’ multiple times, such as per applicant’s a fee to use a predetermined number of gyms for a predetermined amount of time (e.g., a month)…the fee is determined based on the membership fee…,” and  “a portion of the monthly fee paid by the user based on the percentage of time among the selected gyms that the user visited the gym…,” as recited in paragraph 0015. However, the above paragraphs do not provide better insight on which ‘fee,’ applicant is referring to. Examiner, suggest that Applicant consider either of the following. Applicant is recommended to either convert the written description into a mathematical formula as many of the variables involved share similar terminology. Examiner, further, suggest that applicant can consider amending the claim limitation to provide which ‘fee,’ is being referred to within the claim language. For example if applicant is suggesting that a monthly fee is meaning calculated, examiner, respectfully, recommends reciting “storing the membership fee of the plurality of gyms selected, wherein computing the monthly fee for a time-period to be paid by the user comprises computing the monthly fee,” however, if applicant considers amending to ‘monthly fee,’ then applicant should amend Claim(s) 1, 3, and 4 to reflect this amendment and to prevent other antecedent basis issues. Or applicant can consider amending Claim 2 to recite “storing the membership fee of the plurality of gyms selected, wherein computing the fee for a time-period to be paid by the user comprises computing the fee.” Therefore, applicant’s argument and amendments are not persuasive as the rejection on Claim 2 remains due to indefinite issues. Examiner, notes, that Dependent Claim(s) 3-4 are also rejected based on their dependency on Claim 2.

Claim Rejections-35 USC § 101
	Applicant’s arguments, see page 8, of Applicant’s Response, filed December, 10, 2020, with respect to the rejection of Claim(s) 1-4, under 35 U.S.C. 103 has been fully considered and are persuasive. Examiner, respectfully, notes that AGF system will allow users to access more gyms without paying the full membership fee for all the gyms selected by the user, see applicant’s provisional specification page 13.  The 35 U.S.C. 103 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments, see page(s) 12-13 of Applicant’s Response, filed December, 10, 2020, with respect to the rejection of Claim(s) 1-4, under 35 U.S.C. 103 has been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites “for each user, assigning a unique code to the user…transmitting the unique code…,” “receiving at the first computing device a code…wherein the code and the gym identity…,” “…wherein the payment is based on the percentage of times among the selected gyms that the user’s unique code was received for the gym based on the codes….” In this case it is unclear as to the whether the above mentions of the term ‘unique code,’ and ‘code,’ refer to the same or a different code for the user. Applicant’s specification seems to point that the unique code and code are the same when applicant provides that a unique code will be received by the user and stored, see applicant’s paragraph 0006. The user will then provide this code to verify their identify and that code will then be transmitted to the AGF system for calculating a payment, see applicant’s specification paragraph(s) 0011-0012, thus the above terms are unclear as to whether the ‘a code,’ ‘the code,’ and  ‘the codes,’ are the same or different from the ‘unique code.’ Examiner, respectfully, suggest that applicant consider amending the above limitations to recite “for each user, assigning a unique code to the user…transmitting the unique code…,” “receiving at the first computing device the unique code…wherein the unique code and the gym identity…,” “…wherein the payment is based on the percentage of times among the selected gyms that the user’s unique code was received for the gym based on the unique code….” Therefore, Claim 1 is indefinite. Examiner, further, notes that Dependent Claim(s) 2-4 are also rejected based on their dependence upon Independent Claim 1. 
Claim 2 recites “… storing the membership fee….” In this case there is a lack of antecedent basis for ‘membership fee,’ as in the previous claim there was no mention of ‘a membership fee.’ Examiner, respectfully, suggest that applicant consider amending the limitation to recite “…storing a membership fee of the plurality of gyms.” Therefore, there is a lack of antecedent basis in Claim 2.  Therefore, Claim 2 is indefinite. Examiner, further, notes that Dependent Claim(s) 3-4 is rejected as well since they depend from Claim 2. 

Claim 2, further, recites “…storing the membership fee of the plurality of gyms selected, wherein computing a fee for a time-period to be paid by the user….” As an initial matter, it is unclear as to the whether ‘a fee,’ is the same or a different fee then one recited in Claim 1. Applicant’s specification seems to point to multiple fees such as a monthly fee, use fee, access fee, and membership fee,  thus the above reference to ‘a fee,’ is unclear as to whether ‘a fee,’ is the same or different from the ‘fee,’ in Claim 1. It seems applicant is calculating a ‘monthly fee,’ as per applicant’s specification, as provided in the above response to arguments. Examiner, respectfully, recommends applicant is recommended to either convert the written description into a mathematical formula as many of the variables involved share similar terminology. Examiner, further, suggest that applicant can consider amending the claim limitation to provide which ‘fee,’ is being referred to within the claim language. For example if applicant is suggesting that a monthly fee is meaning calculated, examiner, respectfully, recommends reciting “storing the membership fee of the plurality of gyms selected, wherein computing the monthly fee for a time-period to be paid by the user comprises computing the monthly fee,” however, if applicant considers amending to ‘monthly fee,’ then applicant should amend Claim(s) 1, 3, and 4 to reflect this amendment and to prevent other antecedent basis issues. Or applicant can consider amending Claim 2 to recite “storing the membership fee of the plurality of gyms selected, wherein computing the fee for a time-period to be paid by the user comprises computing the fee.” Therefore, Claim 2 is indefinite. Examiner, further, notes that Dependent Claim(s) 3-4 is rejected as well since they depend from Claim 2. 

Novelty/Non-obviousness
	For the reasons outlined below, Independent Claim 1 is distinguished from the art. 
Anastasia (US 2006/0161455). Anastasia teaches a health and wellness server that will connect a network and one or more client computers. A user is able to select a desired fitness, health, and/or wellness specialists. Anastasia, further, teaches that the system will determine a fee based on a specific amount of time per period that is spent with the selected specialist. The time period that the user uses the fitness services will be tracked that will then charge the user per minute of time spent at the fitness center, which, the user’s account balance will be deducted based on the amount time they would like to spend at the specialist. However, Anastasia, doesn’t explicitly teach that a fee will be shared amongst multiple gyms selected by a user based on the user’s unique code 
Zieger et al. (US 2015/0363756). Zieger et al. teaches that if a user exceeds a number of uses for a unique code then the user’s account will be charged, monthly, based on the user creating an account for a gym. Zieger et al., further, teaches that the user can obtain a unique code, which, the user will be able to provide the unique code to the gym that will allow access to the gym. However, Zieger et al., doesn’t explicitly teach a user being able to access unaffiliated gyms, which, the user will select a time-period for the user to use the gym. Zieger et al., also, doesn’t explicitly teach that each user and among the gyms selected then the gyms will share a fee based on the percentage of time spent in the gym and the gym identities. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628